
	

113 HR 5443 IH: Putting America First Corporate Tax Act
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5443
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Pocan introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to end tax deferrals on profits accumulated offshore and
			 to terminate the deferral of active income of controlled foreign
			 corporations.
	
	
		1.Short titleThis Act may be cited as the Putting America First Corporate Tax Act.
		2.Inclusion in subpart F income of investments by controlled foreign corporations with respect to
			 members of foreign group which includes United States shareholder
			(a)In generalSection 956(a)(1)(A) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(A)such shareholder’s pro rata share of the average of—
						(i)the amounts of United States property, and
						(ii)in the case of a controlled foreign corporation which is a member of an expanded affiliated group
			 the common parent of which is not a United States person, the amount of
			 foreign group property,held (directly or indirectly) by the controlled foreign corporation as of the close of each quarter
			 of such taxable year, over.
			(b)Foreign group propertySection 956 of such Code is amended by redesignating subsections (d) and (e) as subsections (e) and
			 (f), respectively, and by inserting after subsection (c) the following new
			 subsection:
				
					(d)Foreign group property; expanded affiliated groupFor purposes of this section—
						(1)Foreign group property
							(A)In generalThe term foreign group property means any stock or obligation of any foreign person which is not a controlled foreign corporation.
							(B)ExceptionsSuch term shall not include—
								(i)the stock or obligation of any entity if less than 25 percent of the total combined voting power of
			 such entity, immediately after the acquisition of any stock in such entity
			 by the controlled foreign corporation, is owned (directly or indirectly)
			 by the common parent referred to in subsection (a)(1)(A)(ii), and
								(ii)property described in subparagraph (C), (I), (J), or (K) of subsection (c)(2), applied by
			 substituting foreign person for United States person in such subparagraphs (C) and (J).
								(2)Expanded affiliated groupThe term expanded affiliated group means an affiliated group as defined in section 1504(a), determined—
							(A)by substituting more than 50 percent for at least 80 percent each place it appears, and
							(B)without regard to paragraphs (2) and (3) of section 1504(b).A partnership or any other entity (other than a corporation) shall be treated as a member of an
			 expanded affiliated group if such entity controls (as determined under
			 section 954(d)(3)), or is controlled by (as so determined), members of
			 such group (including any entity treated as a member of such group by
			 reason of this sentence).(3)Application to non-corporate entitiesIn the case of any entity which is not a corporation—
							(A)any reference in this subsection to stock shall be treated as a reference to any equity or profits
			 interest in such entity, and
							(B)except as otherwise provided by the Secretary, paragraph (1)(B)(i) shall be applied by substituting 25 percent (by value) of the beneficial interests in such entity for 25 percent of the total combined voting power of such entity.
							.
			(c)Application of rules for pledges and guaranteesSection 956(e) of such Code, as so redesignated, is amended to read as follows:
				
					(e)Pledges and guaranteesFor purposes of subsection (a), a controlled foreign corporation shall, under regulations
			 prescribed by the Secretary, be considered as holding—
						(1)an obligation of a United States person if such controlled foreign corporation is a pledgor or
			 guarantor of such obligation, and
						(2)an obligation of a foreign person if such controlled foreign corporation or, to the extent provided
			 under such regulations, any United States shareholder of such controlled
			 foreign corporation, is a pledgor or guarantor of such obligation..
			(d)Application of limitation on amount of foreign taxes deemed paid with respect to section 956
			 inclusionsNotwithstanding section 214(b) of Public Law 111–226, section 960(c) of the Internal Revenue Code
			 of 1986 shall apply to acquisitions of foreign group property (as defined
			 in 956(d) of such Code, as amended by this section) after December 31,
			 2010, in addition to acquisitions of United States property (as defined in
			 section 956(c) of such Code) after such date.
			(e)Effective dateThe amendments made by this section shall apply to taxable years of controlled foreign corporations
			 ending after the date of the enactment of this Act and to taxable years of
			 United States shareholders in which or with which such taxable years of
			 controlled foreign corporations end.
			3.Termination of deferral of active income of controlled foreign corporations
			(a)In generalSection 952 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(d)Special application of subpart
						(1)In generalFor taxable years beginning after December 31, 2014, notwithstanding any other provision of this
			 subpart, the term subpart F income means, in the case of any controlled foreign corporation, the income of such corporation derived
			 from any foreign country.
						(2)Applicable rulesRules similar to the rules under the last sentence of subsection (a) and subsection (d) shall apply
			 to this subsection..
			(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31,
			 2014.
			
